— In an action, inter alia, to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Westchester County (Palella, J.), entered August 21, 1985, which denied his motion for partial summary judgment.
Order modified, on the law, by adding a provision thereto, that, upon searching the record, the plaintiff’s 127th cause of action is dismissed. As so modified, order affirmed, with costs to the respondents Capone, Carolin, Crescenzi, Decaprio, Dolorosa, Fischer, Fitzgibbon, Healey, Landry, McCaffrey, Order of Franciscan Sisters, Palmer, St. Agnes Hospital and Trout.
The plaintiff’s cause of action against the defendant hospital for tortious interference with his contract with the hospital must be dismissed. A party to a contract may not be held liable for tortiously inducing the breach of that contract (see, Ryan v Brooklyn Eye & Ear Hosp., 46 AD2d 87). Since issues of fact exist with respect to the plaintiff’s remaining causes of *715action, summary judgment was properly denied (see, Winegrad v New York Univ. Med. Center, 64 NY2d 851). Gibbons, J. P., Eiber, Kunzeman and Kooper, JJ., concur.